— Lumpkin J.

By the Court.

delivering the opinion.
Was the Court right in nonsuiting the plaintiff?
If the acceptance by Griffin might be treated as an individual undertaking, then the ruling was wrong. And that it might be so considered, we think is abundantly sustained by the books. Story on Agency 159; 6 Bac. Abr. 802, 807; 2 Str. Rep. 955; Cas. Tenet, Hard. 1; 1 Bailey on Bills, 5th edition, ch. 2, sec. 7, note 48; Paley on Agency by Lloyd, ch. 6, sec. 1, pages 378, 379.
it is true, that Judge Story, in commenting upon the case of Thomas vs. Bishop, 2 Str. Rep. 955, and which is the starting point for the doctrine, says, that it seemed to press *710the rule to the utmost limit of the law, if indeed upon principle, it is sustainable at all. He did not deny however, that upon authority, it was within the limit of the law.
On the contrary, we apprehend, the general rule to be, that where an agent, professedly dealing in the name of his principal, yet signs the contract individually, it is at the election of the other party to treat it as his own personal contract. And this is a just inference from the form of the contract itself, as to ¡what was the intention of the person sought to be made liable.